              Case 1:19-cr-00561-LAP Document 185 Filed 10/21/20 Page 1 of 2



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                      901 K STREET, N.W.
  RITA GLAVIN                                WWW.SEW KIS.COM
    PARTNER                                                                            WASHINGTON, DC 20005
  (212) 574-1309                                                                      TELEPHONE: (202) 737-8833
                                                                                      FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                  October 21, 2020

  VIA ECF
  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

           Re:      United States v. Steven Donziger, 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

          We write on behalf of the United States to supplement the record regarding defense
  counsel’s assertions in her October 18, 2020 letter that: “on or about August 28, 2020, I became
  the only attorney left working on this case;” and “as of today’s date, I have been assigned the lead
  counsel role and am solely defending this case for trial with only three weeks (Sept. 20-Oct. 16)
  to prepare.” Dkt. 180 at 3.

         Ms. Regan correctly states that she is the “sole attorney of record” for the defendant in this
  case. Dkt. 180 at 3. However, the record should reflect that in our last two telephone conferences
  with Ms. Regan (October 8 and October 10) to discuss this criminal case, three additional defense
  attorneys participated in those calls with Ms. Regan on behalf of the Donziger defense team: (1)
  Ms. Regan’s associate at the Civil Liberties Defense Center, Rebecca Chapman Esq., a 2015
  Harvard Law graduate who practices criminal defense law, was a former staff attorney in the
  Criminal Defense Practice with The Bronx Defenders from 2015-2018, and resides in the Boston,
  Massachusetts area (see Exhibit A); (2) New York-based attorney Ronald L. Kuby; and (3) New
  York-based attorney Rhidaya Trivedi, who practices law with Mr. Kuby.

         Mr. Kuby informed us that he is serving as “of counsel” to Ms. Regan for this case. In
  addition, Ms. Regan indicated to us that Ms. Chapman was assisting her with this case.
        Case 1:19-cr-00561-LAP Document 185 Filed 10/21/20 Page 2 of 2

Hon. Loretta A. Preska
October 21, 2020
Page 2


                                    Respectfully submitted,


                                    ______/s/___________________
                                    Rita M. Glavin
                                    Brian P. Maloney
                                    Sareen K. Armani
                                    Special Prosecutors on behalf of the
                                    United States of America
